BELCHER, Commissioner.
The conviction is for burglary; the punishment, ten years in the penitentiary.
No statement of facts accompanies the record.
There are no formal bills of exception.
appellant, in his brief, contends that the trial court erred in not allowing him time to file a motion for a new trial before sentence was pronounced upon him. He claims that the sentence does not recite that he waived such right and because of such omission the case should be reversed and remanded.
We find no provision of the law which requires that the sentence recite that the appellant waived his right to file a motion for a new trial. Nor do we find an affirmative showing in the record that the appellant failed to waive such right.
The indictment and all matters of procedure appear to be regular.
The judgment of the trial court is affirmed.
Opinion approved by the Court.